Citation Nr: 1445563	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia ("right knee disability")

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia ("left knee disability").

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Z. E.

ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

As further discussed below, the Board finds that the evidence raises a claim for a TDIU due to left and right knee disabilities, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran last received a VA examination for his knees in March 2009, and      has asserted that his condition has worsened since that time.  Although range of motion and other tests were conducted by a private orthopedist in April 2014, the examination did not include all of the information necessary to fully evaluate the Veteran's knees under applicable rating criteria.  As such, the Board finds that an additional examination would aid in evaluating the Veteran's claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the Veteran has indicated at various points in the record, including     in an April 2014 written statement, that he is unable to work due to his knee disabilities.  As a result, the Board finds that the question of unemployability has been raised, and the Veteran should be afforded appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) before any decision on the issue by the Board occurs.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Veteran should be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his knees.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since April 2014.  If any requested records are not available, the Veteran should be notified of such. 

2.  Issue a VCAA notice letter to the Veteran concerning a claim for TDIU due to his left and right knee disabilities.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  

3.  After the above has been completed to the extent possible, schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected left and right knee disabilities.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range of motion testing.

4.  After completing the requested actions, and any additional action deemed warranted, the claims should    be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes the relevant laws regarding entitlement to a TDIU.  An appropriate period of time should be provided for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



